Opinion by
Mr. Justice Paxson:
The plaintiff below was injured while in the employ of the defendant, by the falling of a scaffold upon which he was at work as a carpenter. The scaffolding was put up by two other carpenters in the employ of the defendant and was thought to be safe. There was no evidence that the men who erected the scaffold were not competent workmen, nor that they were not supplied with suitable material to construct it, and plenty of nails to secure it. Andrew Eiler, a witness for plaintiff, testified that “the defendant ordered the men to nail well. He also said that a. few nails were not worth as much as a man’s life, when he ordered us to nail that.”
Hpon the trial below the learned judge refused the defendant’s point which requested the court “to instruct the jury that, under all the testimony, the verdict should be for the defendant.”
This was error. There was not a scintilla of evidence to show negligence on the part of the defendant. Indeed, the learned judge practically conceded this in his general charge. Under the circumstances it was clear error to submit this case to the jury, with the usual result in such cases, of a verdict for plaintiff.
Judgment reversed.